DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 8, 14 are original.
Claims 3-7, 9-13 are currently amended.

Claim Interpretation

Regarding liquid rubber, the instant specification in [0013] indicates that liquid butadiene, styrene-butadiene, isoprene-butadiene, isoprene, and isoprene-styrene are acceptable liquid rubbers.
Regarding the urethane acrylate oligomer component, the instant specification in [0017] indicates that the urethane acrylate has a nitrogen atom and an isocyanate in the urethane linkage; such as alkoxyalkyl methacrylamide and/or a polyeurethane (see [0019]).
Regarding the monomer, the instant specification indicates that said monomer may be monofunctional or polyfunctional (see [0038]), such as monofunctional acrylates such as those listed in [0039].  

	Examiner notes that all urethane acrylates are amine-based, as they contain a nitrogen atom necessarily and that recitation of a amine-based urethane acrylate oligomer does not 
Furthermore, that a three-component composition with 30 parts by mass of monomer and urethane acrylate oligomer with 100 parts of liquid rubber is at least ca. (30/(100+30))= 23.1% of the composition, less if the comprising language is interpreted to mean that there are additional components.  This relation is useful as many do not disclose ratios of two components to a third component but absolute mass fractions/percentages.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13, drawn to a rubber shaped article.
Group II, claim 14, drawn to use of a rubber composition.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
Group I requires a rubber composition comprising liquid rubber, an amine-based urethane acrylate oligomer and a monomer with a ratio of 3:10 amine-based urethane acrylate: l liquid rubber by mass.


Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a rubber composition comprising liquid rubber, an amine-based urethane acrylate oligomer and a monomer with a ratio of 3:10 amine-based urethane acrylate: l liquid rubber by mass, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Audenaert (US 2006/0094851).
Audenaert discloses: liquid rubber (see isoprene, [0018]), urethane containing methacrylate (Id.) and monofunctional isocyanate reactant product with 2-hydroxyethyl methyl methacrylate.  The reference recognizes that in individual embodiments, any reactant can be from 5-90 % by wt.  Therefore, a composition with 23% of urethane acrylate oligomer and monomer relative to 77% liquid rubber is immediately envisaged by one of ordinary skill in the art as a species within the disclosed genus.  Therefore, the claim 1 is anticipated by Audenaert.
Therefore, Unity of Invention between Groups I and II is broken and restriction is deemed proper.

A telephone call was made to Atty. Andrew D. Meikle on 1/5/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GUY F MONGELLI/Patent Examiner, Art Unit 1743